FILED
                           NOT FOR PUBLICATION
                                                                             FEB 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GEMCAP LENDING I, LLC, a Delaware                No.    15-55332
limited liability company,
                                                 D.C. No.
              Plaintiff-Appellee,                2:13-cv-05504-SJO-MAN

  and
                                                 MEMORANDUM*
CROP USA INSURANCE AGENCY,
INC., an Idaho corporation; CROPUSA
INSURANCE SERVICES LLC, an Idaho
limited liability company; AIA
INSURANCE, INC., an Idaho corporation;
AIA SERVICES CORPORATION, an
Idaho corporation; R. JOHN TAYLOR, an
individual, AKA R. Johnson Taylor, AKA
Ray Johnson Taylor, AKA Raymond J.
Taylor; REINSURANCE PARTNERS
LLC, an Idaho limited liability company;
GREEN LEAF REINSURANCE
PARTNERS LLC, a Delaware limited
liability company; SOUND INSURANCE
AGENCY; JOLEE DUCLOS, an
individual; HILLCREST AIRCRAFT
COMPANY,

              Defendants-Appellees,

 v.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
DONNA J. TAYLOR,

              Intervenor-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted February 9, 2017**
                              Pasadena, California

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      Donna Taylor appeals from the district court’s denial of her motion to

intervene. The district court ruled that her motion was untimely. We affirm.

1.    The district court did not abuse its discretion in ruling that the motion to

intervene was untimely.1 See United States v. Alisal Water Corp., 370 F.3d 915,

918–19 (9th Cir. 2004). It rationally weighed all three considerations for



      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1
         Taylor contends that we should review de novo the timeliness issue,
relying on League of United Latin Am. Citizens v. Wilson, 131 F.3d 1297, 1302
(9th Cir. 1997). In that case, however, de novo review was appropriate because the
district court denied the appellant’s motion to intervene in a one-sentence order
that did not specify whether the denial was based on a finding of untimeliness. Id.
By contrast, the district court here denied the motion in an eight-page order clearly
explaining why the district court found Taylor’s motion to be untimely.
Accordingly, abuse of discretion is the appropriate standard of review.
                                          2
determining whether a motion to intervene is timely. See League of United Latin

Am. Citizens v. Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997) (“In determining

whether a motion for intervention is timely, we consider three factors: ‘(1) the

stage of the proceeding at which an applicant seeks to intervene; (2) the prejudice

to other parties; and (3) the reason for and length of the delay.’” (citation omitted)).

Taylor’s decision to delay intervention until after the parties had reached a

settlement agreement “weigh[s] heavily against” intervention. Orange Cty. v. Air

Cal., 799 F.2d 535, 538 (9th Cir. 1986); see also Aleut Corp. v. Tyonek Native

Corp., 725 F.2d 527, 530 (9th Cir. 1984) (affirming the district court’s ruling “that

intervention on the eve of settlement following several years of litigation was not

timely”). It was reasonable for the district court to conclude that prejudice would

result if Taylor were permitted to contest the terms of the parties’ settlement. See

United States v. Oregon, 913 F.2d 576, 589 (9th Cir. 1990). Fourteen months

elapsed between the start of the lawsuit in July 2013 and the September 2014

settlement, during which time Taylor knew that no one was asserting her illegality

defense. An additional four months passed between the settlement and Taylor’s

January 2015 motion to intervene. It was not an abuse of discretion for the district

court to find that Taylor should have moved to intervene sooner.




                                           3
       That a party or the court can raise the issue of illegality at any stage in the

proceedings, see, e.g., Taylor v. AIA Servs. Corp., 261 P.3d 829, 841–42 (Idaho

2011), does not absolve potential interveners of their duty to “act as soon as [they]

‘know[] or ha[ve] reason to know that [their] interests might be adversely affected

by the outcome of the litigation.’” Oregon, 913 F.2d at 589 (citation omitted).

Taylor, knowing that this lawsuit potentially affected her interests, was not

permitted to wait on the sidelines hoping that another party or the court would step

up to the plate for her. Cf. Alaniz v. Tillie Lewis Foods, 572 F.2d 657, 659 (9th

Cir. 1978) (per curiam) (“The crux of appellants’ argument is that they did not

know the settlement decree would be to their detriment. But surely they knew the

risks. To protect their interests, appellants should have joined the negotiations

before the suit was settled.”). Taylor’s lack of resources to hire a California

attorney also does not excuse her failure to intervene sooner. See Alisal Water

Corp., 370 F.3d at 923–24 (“An applicant’s desire to save costs by waiting to

intervene until a late stage in litigation is not a valid justification for delay. To

hold otherwise would encourage interested parties to impede litigation by waiting

to intervene until the final stages of a case.”).

2.     We lack jurisdiction to review anything other than the district court’s denial

of Taylor’s motion to intervene. See Alaniz, 572 F.2d at 659 (“Inasmuch as


                                             4
appellants’ application for intervention was properly denied, they are without

standing to litigate the merits of the decree. Therefore, appellants’ other arguments

are to no avail.” (citation omitted)); Pellegrino v. Nesbit, 203 F.2d 463, 468–69

(9th Cir. 1953) (holding that where the original parties to a suit did not appeal,

“[o]ur jurisdiction is . . . limited to review of the final order from which appellant

appeals, that is, the denial of the motion to intervene”). We therefore decline

Taylor’s invitation to decide whether the agreements underlying this dispute were

illegal and unenforceable.

      AFFIRMED.




                                           5